
	

115 SRES 509 ATS: Providing for members on the part of the Senate of the Joint Committee on Printing and the Joint Committee of Congress on the Library.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 509
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2018
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Providing for members on the part of the Senate of the Joint Committee on Printing and the Joint
			 Committee of Congress on the Library.
	
	
 That the following named Members be, and they are hereby, elected members of the following joint committees of Congress:
 Joint Committee on Printing:Mr. Blunt, Mr. Roberts, Mr. Wicker, Ms. Klobuchar, and Mr. Udall. Joint Committee of Congress on the Library:Mr. Blunt, Mr. Roberts, Mr. Shelby, Ms. Klobuchar, and Mr. Leahy.
			
